Citation Nr: 9912269	
Decision Date: 05/03/99    Archive Date: 05/12/99

DOCKET NO.  96-32 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

1.  Entitlement to service connection for rheumatoid 
arthritis.

2.  Entitlement to an increased evaluation for degenerative 
arthritis involving the knees, hands, lumbar spine, and 
cervical spine, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased evaluation for burn scars to 
the left hand, currently evaluated as 20 percent disabling.

4.  Entitlement to an increased evaluation for burn scars to 
the left forearm, currently evaluated as 10 percent 
disabling.

5.  Entitlement to an increased evaluation for burn scars to 
the left flank, back, stomach, chest, right forearm, right 
hand, and left thigh, currently evaluated as 10 percent 
(combined) disabling.

6.  Entitlement under the provisions of 38 C.F.R. §§ 4.29 and 
4.30 to a temporary total evaluation for hospital treatment 
in January and March 1992.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran served on active duty from November 1951 to March 
1953, and from November 1957 to February 1973.  This appeal 
originally arose from rating decisions beginning in August 
1992 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Wichita, Kansas.  

When these issues were before the Board in January 1997, the 
case was remanded to the RO for further development.  The 
case has been returned to the Board for further action.  


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that 
the veteran has rheumatoid arthritis due to service or a 
service-connected disability.  

2.  The veteran has pain producing functional impairment in 
his right knee, left knee, right hand, and left hand, with 
X-ray evidence of degenerative changes in each, but without 
objective evidence of joint instability or limitation of 
motion demonstrating a greater degree of joint pathology.  

3.  Hospitalization of the veteran by VA from January 14 to 
23, 1992, and in March 1992 did not result in surgery or 
immobilization for a service-connected disorder, and it was 
not for more than 21 days, and it was not necessitated for 
treatment of any service-connected disorder.  


CONCLUSIONS OF LAW

1.  Rheumatoid arthritis was not incurred or aggravated in 
service, and it is not proximately due to service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§ 3.310 (1998).  

2.  The criteria for separate 10 percent ratings for 
degenerative arthritis of the right hand, left hand, right 
knee, and left knee have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5003 (1998); 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  

3.  A temporary total hospitalization or a convalescence 
rating based on the veteran's hospitalization from January 14 
to 23, 1992, and in March 1992, is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 4.29, 
4.30 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter regarding all issues, the Board finds 
that the veteran's claims are plausible and capable of 
substantiation, and thus well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  When a veteran submits a well-
grounded claim, VA must assist him in developing facts 
pertinent to that claim.  38 U.S.C.A. § 5107(a).  The Board 
is satisfied that all available relevant evidence has been 
obtained regarding the claims that are being decided here, 
and that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a).  

Factual Background

Service connection has been established for degenerative 
arthritis involving the knees, hands, lumbar spine and 
cervical spine.  

The report of the veteran's hospitalization at the VA Medical 
Center in Marion, Illinois, in January 1992, reflects that 
the veteran was hospitalized from the 14th of the month to 
January 23, 1992.  He was referred from the Evansville 
Outpatient Clinic with a 2-day long history of swelling and 
pain in his right leg.  He did not recall having injured his 
leg in recent days nor having any penetrating wound.  He was 
not diabetic.  He had been febrile with nausea and a few 
episodes of vomiting prior to his entry.  His past medical 
history was basically noted for morbid obesity with 
arthritis.  The arthritis was originally felt to be due to 
his excessive weight, and of degenerative and destructive 
nature, but later, based upon information provided by his 
attending physician at the Kansas City VA Medical Center in 
Kansas, joint disease was diagnosed and treated as possible 
seronegative rheumatoid arthritis.  He was using a supportive 
brace for better ambulation.  His serum biochemistry was 
essentially unremarkable.  Initially, a diagnosis of soft 
tissue infection cellulitis was made.  When information from 
his doctor in Kansas City was available it was felt that 
perhaps an element of localized vasculitides due to collagen 
disease was entertained and the veteran was begun on 
Prednisone.  There was gradual and almost complete subsidence 
of symptoms and signs in the veteran's right lower leg.  He 
was placed on sick leave for three weeks after which he may 
report back to work.  The discharge diagnoses were soft 
tissue infection of the right lower extremity, cannot rule 
out localized vasculitides due to collagen joint disease, 
possibly rheumatoid arthritis; morbid obesity, and remote 
history of peptic ulcer disease.  Service connection for 
these disorders is not in effect.  

The RO reports that a search for clinical records reflecting 
additional periods of hospitalization of the veteran for 1992 
was negative.

Diagnoses on VA examination of the veteran in September 1993 
were obesity, peripheral blood vessel disease, and status 
post third degree burns, healed with residuals.  

Based on a compensation examination by VA in November 1993, 
the veteran was diagnosed with both rheumatoid arthritis and 
osteoarthritis.  The examiner noted that there were repeated 
diagnoses in the record dating to 1986 of both rheumatoid 
arthritis and active osteoarthritis.  The diagnosis of 
rheumatoid arthritis was based on multiple blood studies, 
which showed a seropositive rheumatoid factor, as well as 
sedimentation rates and other tests that seem to confirm the 
diagnosis of rheumatoid arthritis.  The diagnosis of active 
osteoarthritis was based on X-ray findings that were 
compatible with degenerative joint disease.  The examiner 
further noted that the evaluation was made on the basis of 
history, medical examination, and documentation provided with 
the "assumption that the material was true and correct."  The 
examiner noted that the findings did not constitute a 
recommendation based on specific claims or administrative 
functions to be made or enforced.

The veteran was hospitalized in May 1996.  Physical 
examination resulted in a diagnosis of nonspecific arthritis.  
Lab studies were negative for rheumatoid factor, which the 
examiner reported "questions his diagnosis of rheumatoid 
arthritis."  

At a hearing on appeal before this member of the Board 
sitting at the RO in August 1996, the veteran testified that 
he had been issued a lift chair on account of his knee being 
so bad and that he put handles all over his house for use in 
getting up.  He also testified that he had great difficulty 
negotiating steps and that he would rather walk a block to 
catch an elevator than he would to go up 10 steps.  He 
reported that sometimes he had pain so bad with cramping that 
he was unable even to turn a door knob.  He had rubber 
attachments that went around pencils so that he could hold a 
pencil better in order to write.  He testified that twice in 
the prior three weeks he had "torn or dislocated" his knee.  
He testified that he had difficulty negotiating grass and 
curbs, but especially steps.

The veteran also testified that at times his hands were so 
bad that he could not even read his own writing; that he had 
to retire from work because of his disability and that he had 
been unable to do any type of home maintenance work because 
of his arthritis.  He testified that he had his sons-in-law 
cut his grass for him; that he did not have enough power in 
his wrist to drive a nail; that his early retirement had 
produced financial problems and that he could not keep up 
with his bills, and had to file for bankruptcy.  The veteran 
testified that his rheumatoid arthritis was caused by 
residuals of his service-connected burn scars and that 
Dr. Trimmel had given him an opinion to that effect; that 
Dr. Trimmel was the only doctor he had ever sought help from 
regarding arthritis; that he had never offered an opinion as 
to whether his service-connected disabilities made his 
rheumatoid arthritis worse; and that he, the veteran, was 
never given Social Security disability benefits.

At the hearing, the veteran further testified regarding 
flare-ups.  He testified that when his back flared up bad all 
he could do was just sit in the yard mostly; that some days 
he felt good and other days he was in continuous pain; and 
that he was taking medication to include some rheumatoid 
arthritis medicine.  The veteran testified that humidity was 
the hardest on him.  He testified that most days he was not 
even able to walk from his house to his truck without 
hurting.  The veteran emphasized in his testimony that 
rheumatoid arthritis was not something that showed up in 
X-rays but rather in blood, the RA factor.  The veteran 
provided similar testimony at a hearing on appeal before a 
hearing officer at the RO in July 1996.  Outpatient treatment 
records for 1992 to 1997 showed that the veteran was seen for 
rheumatoid arthritis.  

In response to the Board's remand the veteran underwent a 
special compensation examination by VA in March 1997.  His 
medical records and X-rays were reviewed.  Both knees had 
been X-rayed in February 1997.  The right knee showed minimal 
osteophyte formation.  The left knee showed a small amount of 
intercondylar eminence osteophyte formation.  Both hands were 
X-rayed in February 1997.  The right hand showed the thumb, 
metacarpophalangeal joint has some degenerative changes and 
narrowing.  The left thumb has similar changes with a 
moderate amount of degenerative change at the base of the 
thumb.  

At the request of the examiner the veteran filled out a pain 
drawing, which showed pain in both hands, both thumbs, neck, 
and the low back.  The veteran stated that he was presently 
working part time driving a school bus which he did 
approximately 10 hours a week.  

While in Vietnam in 1968, the veteran received extensive 
burns when he was lighting a gas stove and it blew up.  He 
had a small amount of third degree burns, with some first and 
second degree burns as well, which were especially on his 
left hand, arm, left anterior chest, abdomen and right arm.  
He was ultimately transferred to Brook Army Hospital in 
San Antonio, Texas, where he had skin grafts on the dorsum of 
the left hand and wrist, which healed well.  All other burn 
areas healed well, without grafting.  

The veteran continued to complain of both knees being stiff 
and sore, with much difficulty getting up and down stairs and 
getting up and down out of a chair.  He was tremendously 
overweight, weighing approximately 350 pounds.  He used a 
cane almost every day and sometimes, he used a walker.  He 
rode a motorized cart when he went to the grocery store.  The 
veteran's history included the information that in 1989 he 
was diagnosed with rheumatoid arthritis by Dr. Tremble (an 
orthopedist at the Kansas City VA), but the veteran thought 
that this diagnosis was an error due to an abnormal 
laboratory test.  The veteran stated that the rheumatoid 
factor had been negative since.  The records reviewed by VA's 
examiner in 1997 showed a questionable diagnosis of 
rheumatoid arthritis.  It was noted that the veteran last saw 
Dr. Tremble 6 or 8 months ago.

On the examination by VA in 1997 the veteran continued to 
complain of knee swelling and of being sore and stiff.  He 
stated that the swelling was worse at night and then went 
down overnight.  The veteran thought that his hips were all 
right though he walked with a limp which he attributed to his 
knees.  He reported that cold temperatures and cold weather 
made his symptoms worse.  He had much difficulty using a 
hammer and did not try to do this any more.  He stated that 
the bases of his thumbs popped and had some pain and 
stiffness.  His grip was poor, bilaterally, and his fingers 
swelled at times, reportedly.  

On objective physical examination the veteran was 66 1/2 
inches tall and he weighed in excess of 350 pounds.  He used 
a cane and his walk was abnormal with a shuffling gait.  He 
had bilateral mild pedal edema in his legs and feet.  He had 
brown discoloration over a fairly large area of his lower 
legs due to chronic edema.  He had psoriasis at various 
places on his elbows and arms.  He had well-healed burn scars 
on his left hand, wrist, forearm, arm, left pectal region, 
and right arm, without contracture.  Examination on both 
knees indicated no instability, increased heat, effusion, or 
crepitation during motion.  Left knee flexion was to 
105 degrees, lacking 9 degrees of having full extension.  The 
right knee flexion was to 104 degrees, and it lacked 
6 degrees of full extension.  Examination of the hands showed 
no deformity or swelling and good grip strength.  The veteran 
had good thumb to ring finger pinching, bilaterally.  Range 
of motion of the thumbs was fairly good, but the veteran 
complained of some discomfort at the bases during motion.  
Sensation through the hands and fingers was normal with no 
swelling or tenderness.  There were no ambulatory joint 
deformities.  

The examiner concluded that he did not see any active joint 
problems that appeared to be rheumatoid arthritis.  The 
diagnosis was degenerative arthritis of the knees, thumbs, 
neck, and low back.

Rheumatoid Arthritis

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or aggravation of a preexisting injury 
suffered or disease contracted within the line of duty if the 
disability is not a result of the veteran's own willful 
misconduct.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (1998).  
Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  

The issue of entitlement to service connection for rheumatoid 
arthritis was remanded to the RO in January 1997 because the 
etiology and extent of rheumatoid arthritis was not clear, 
and it was necessary that the symptomatology attributable to 
rheumatoid arthritis be distinguished from that caused by 
osteoarthritis and/or degenerative arthritis.  See Webster v. 
Derwinski, 1 Vet. App. 155, 159 (1991).  

Here, VA's examiner in 1997 concluded following a review of 
the claims file and a very extensive examination of the 
veteran that:  "I do not see any active joint problems that 
appear to be rheumatoid arthritis."  The treatment records to 
the contrary prepared on cursory examination of the veteran, 
even though they were reported over a period of years, are, 
in the Board's judgment outweighed by diagnostic findings 
prepared by VA's orthopedic examiner in 1997.  The opinion of 
the orthopedist, in the absence of another clinician to 
overturn that conclusion in support of the veteran's claim, 
is considered of preponderant weight in the decision here.  
Accordingly, the Board concludes that there is no current 
objectively supported diagnosis of rheumatoid arthritis which 
could be related to service or service-connected disability.  
Therefore, in the judgment of the Board, service connection 
for rheumatoid arthritis is not warranted.  

Ratings for Degenerative Arthritis of the Knees and Hands

The veteran is currently assigned a single combined 
10 percent disability rating for degenerative arthritis of 
the knees, hands, lumbar spine and cervical spine.  On 
review, however, of the 1997 orthopedic examination report in 
conjunction with the veteran's hearing testimony the Board 
notes that there is evidence of arthritis with painful 
motion.  Although it is true that the findings on the 
objective examination reflects slight if any limitation of 
motion, in Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 
(1991), the United States Court of Appeals for Veterans 
Claims held that, "[r]ead together, DC 5003 and § 4.59...state 
that painful motion of a major joint or groups caused by 
degenerative arthritis, where the arthritis is established by 
X-ray, is deemed to be limited motion and entitled to a 
minimum 10-percent rating, per joint, combined under DC 5003, 
even though there is no actual limitation of motion."  Both 
on examination and in hearing testimony the veteran 
complained of severe pain in his knees and hands.  It is the 
judgment of the Board that the veteran is entitled to a 
disability rating of 10 percent for each knee, and each hand.  

The Board has considered whether applicable regulations might 
provide an even higher disability rating, but the objective 
evidence is not supportive.  Diagnostic Code 5260 provides a 
20 percent evaluation when flexion is limited to 30 degrees.  
Diagnostic Code 5261 provides a 20 percent evaluation when 
extension is limited to 15 degrees.  38 C.F.R. § 4.71a.  

The veteran however shows good extension and flexion of the 
knees.  Similar findings regarding range of motion of the 
hands are demonstrated which are against higher disability 
ratings under 38 C.F.R. § 4.71a (1998).  For example, the 
1997 examination of the hands showed no deformity, or 
swelling and good grip strength.  The amount of flexion and 
extension of joints reported in detail above, and the absence 
of any information regarding additional disability up to 
ankylosis of any affected joint are clearly against the claim 
for higher ratings than those assigned here for the knees and 
hands.  Rather, the Board has turned to the provisions of 
38 C.F.R. §§ 4.40, 4.45 and 4.59 as well as Diagnostic 
Code 5003 to find a basis to justify the new ratings assigned 
here in view of the veteran's complaints of extreme pain in 
affected joints and the clinical showing of arthritis on 
X-ray studies.  

Analysis Temporary Total Rating Entitlement

VA regulations provide that a temporary total disability 
rating will be assigned without regard to other provisions of 
the rating schedule when it is established that a service-
connected disability has required hospital treatment in a 
Department of Veterans Affairs facility for a period in 
excess of 21 days.  This increased rating will be effective 
the first day of continuous hospitalization and will be 
terminated effective the last day of the month of hospital 
discharge or effective the last day of a month of termination 
of treatment for the service-connected disability.  
Notwithstanding that hospital admission was for disability 
not connected with service, if during such hospitalization, 
hospital treatment for a service-connected disability is 
instituted and continued for a period in excess of 21 days, 
the increase to a total rating will be granted from the first 
day of such treatment.  38 C.F.R. § 4.29.  

Title 38 C.F.R. § 4.30 provides for assignment of a total 
disability rating for up to three months from the first day 
of the month following surgery or immobilization for a 
service-connected disability necessitating at least one month 
of convalescence.  Subsections (b) and (c) provide for 
extensions.  

There is no report of surgery or immobilization for any 
service-connected disability necessitating convalescence, or 
any notation of treatment for a service-connected disability 
requiring hospitalization let alone in excess of 21 days, 
reported during 1992.  Clearly, the January 1992 
hospitalization of the veteran by VA was for less than 
21 days and was for non-service-connected disability.  
Convalescence due to surgery or immobilization for a service-
connected disorder is not shown.  In the aggregate, the 
evidence provides no basis for the assignment of a temporary 
total rating under 38 C.F.R. §§ 4.29 or 4.30.  


ORDER

Service connection for rheumatoid arthritis is denied.  

Separate 10 percent ratings for degenerative arthritis 
involving the right knee, left knee, right hand and left hand 
are granted, subject to the applicable regulations governing 
the award of monetary benefits.  

A temporary total evaluation for hospital treatment in 
January and March 1992 under the provisions of 38 C.F.R. 
§§ 4.29 and 4.30 is denied.  


REMAND

Unfortunately, range of motion studies of the spine were not 
reported on VA examination in March 1997.  The findings from 
November 1993 are now stale.  Hence, it is the judgment of 
the Board that the veteran should have another compensation 
examination to provide current range of motion studies 
regarding the spine, especially in light of his hearing 
testimony reflecting an increase in symptomatology in recent 
years.  Further, the Board is requesting that the examiner 
answer specific questions related to the examination findings 
which are detailed below.  

Also, the report of VA scars' examination in March 1997 
reflects that the veteran gave a medical history of having 
had second and third degree burns in 1968 while he was in 
Vietnam when gas from a broken tank blew out on him.  The 
veteran complained of very fragile skin on the scars of burns 
that broke very easily.  He also stated that he had been 
developing lesions of psoriasis over the scars for the prior 
two years.  

On examination the veteran had light brown scars of second 
degree burns with good skin texture and elasticity on upper 
extremities, upper chest, upper back and upper anterior left 
thigh covering approximately 20 percent of the total body 
area.  This was calculated following the Rules of the Nines 
of Burns.  He had hypochromic third degree burn scars that 
felt somewhat tight and had a fair elasticity on the left arm 
including the dorsum of the left hand, and also in the left 
flank.  There was no evident functional impairments of the 
scar areas, and the percentage of the scars was approximately 
15 percent of the total body area.  The veteran also had 
multiple erythematous thick plaques with silvery scales on 
both arms and left upper thigh of psoriasis.  

The examiner noted regarding color of the scars they were 
light brown and hypochromic lesions.  Their extent was 
approximately 20 percent on the second degree burns and 
approximately 10 to 15 percent on the third degree burns.  
Photographs of affected areas were provided.  The scars were 
described as tender and painful on objective demonstration.  
The diagnoses were scars of second and third degree burns, 
and psoriasis.  The examiner commented that it was very hard 
to determine exactly the extent of the original burns since 
approximately 30 years had passed since the veteran had the 
lesions, and the skin usually improves with time on this type 
of scarring.  

The Board has reviewed the evidence regarding the issues of 
the veteran's entitlement to an increased evaluation for burn 
scars to the left hand, left forearm, left flank, back, 
stomach, chest, right forearm, right hand, and left thigh.  
The Board, however, is unable to render any decision on these 
issues because VA's examiner in March 1997 reported that the 
veteran has scars of third degree burns on the left arm, 
including the dorsum of the left hand, and also the left 
flank.  Third degree burn scars are rated under Diagnostic 
Code 7801 based on the area affected.  Consequently, 
measurements in square inches, not percentages must be 
furnished by the examiner.  This was not done.  Hence, 
further development is necessary.  

Therefore, these issues are REMANDED to the RO for the 
following action:  

1.  The RO should request that the 
veteran identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers 
from whom he has received treatment for 
burn scar residuals, or cervical and 
lumbar arthritis since 1997.  He should 
be informed that the request is made to 
ensure that his complete treatment 
records are available for review by VA 
adjudicators and clinicians.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
all pertinent treatment records 
identified by the veteran that have not 
been previously secured.  The RO must 
ensure that all recent VA treatment 
records are associated with the primary 
claims folders.  If any private records 
mentioned by the veteran are unavailable, 
the reason why should be included in the 
claims folders.  

2.  Thereafter, the veteran should be 
scheduled for VA examination of the 
cervical and lumbar spine.  Range of 
motion studies in degrees should be 
reported.  All other necessary tests and 
studies should be conducted.  Inasmuch as 
the March 1997 examination report 
mentions several times that the veteran 
is extremely overweight, the examiner 
should attempt to differentiate between 
any limitation of motion related to 
degenerative changes of the spine, and 
any resulting from the veteran's weight.  
If this is not possible, the examiner 
should so state.  The examiner must also 
comment on the extent to which the 
service-connected degenerative arthritis 
of the lumbar and cervical spine affect 
the veteran industrially.  

The veteran should also be scheduled for 
dermatologic examination by VA.  All 
necessary tests and studies, should be 
conducted.  The report of examination 
should contain a detailed account of the 
precise size in square inches of all 
third degree burn scars consistent with 
that set forth in Diagnostic Code 7801 of 
38 C.F.R. § 4.118.  The examiner must 
also comment on the extent to which the 
service-connected skin disorders affect 
the veteran's occupational functioning.

The examiners must review the veteran's 
claims folder and a copy of this REMAND 
in conjunction with the veteran's 
examinations.  A complete rationale for 
any and all opinions provided must be 
included in the report by each examiner.  
The examination reports should be typed.  

3.  Prior to examinations, the RO must 
inform the veteran, in writing, of all 
consequences of his failure to report for 
the examinations in order that he may 
make an informed decision regarding his 
participation in said examinations.  

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  In 
particular, the RO should review the 
examination reports to verify that the 
veteran's claims folder was reviewed by 
the examiner.  If any development is 
incomplete, including if the requested 
examination does not include all test 
reports, special studies, or opinions 
requested, appropriate corrective action 
is to be implemented prior to returning 
the case to the Board.  

5.  Thereafter, the RO should undertake 
any other indicated development, and 
readjudicate the veteran's claims for 
increased ratings for degenerative 
changes of the cervical and lumbar spine, 
and for burn scar residuals under current 
regulations and guidelines.  

If the benefits sought on appeal are not granted, the veteran 
and his representative should be furnished a supplemental 
statement of the case and be afforded an opportunity to 
respond before the record is returned to the Board for 
further review.  The purpose of this REMAND is to obtain 
additional development, and the Board 

does not intimate any opinion as to the merits of the case, 
either favorable or unfavorable, at this time.  No action is 
required of the veteran until he is notified.  



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals



 


